—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
There is substantial evidence in the record to support the determination denying petitioner’s application for accidental disability retirement benefits on the ground that petitioner failed to sustain his burden of proving that he is permanently incapacitated from performing his duties as the natural and proximate result of a 1991 accident which occurred while he was working. Although the record contains conflicting medical testimony on the issue of causation, it was for respondent to evaluate this testimony and he was free to accord greater weight to one expert’s opinion over another.
Mikoll, J. P., Crew III, White, Casey and Yesawich Jr., JJ., *931concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.